DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Publication No. 2021/0193577) in view of Lin et al. (U.S. Publication No. 2022/0013461)(“Lin2”)
Regarding claim 1, Lin teaches an electronic package, comprising:
an encapsulation layer (Fig. 3, encapsulant 40) having a first surface and a second surface opposite to each other (see Fig. 3, opposite surfaces);
a plurality of conductive pillars (pillars 30) embedded in the encapsulation layer (see Fig. 3); and
an electronic structure (bridge 36) embedded in the encapsulation layer (Fig. 3) and including:
an electronic body (bridge 36) having a first side (surface adjacent 40a) and a second side (surface adjacent PM1) opposite to each other (Fig. 3), and including a base (substrate portion 33, Fig. 1G and 3) and a circuit portion (interconnect layer 34, see Fig. 1G and 3) formed on the base (Fig. 3), wherein the second side is defined by the base (see Fig. 3), and the first side is defined by the circuit portion (see Fig. 3), and the base includes a plurality of conductive vias (TSVs 60) electrically connected to the circuit portion (see Fig. 3) and exposed from the second side (see Fig. 3, TSVs go through substrate 33);
a plurality of first conductors (31) formed on the first side of the electronic body (see Fig. 3) to electrically connect with the circuit portion (Fig. 3);
a plurality of second conductors (vias in RDL1) formed on the second side of the electronic body (Fig. 3) to electrically connect with the conductive vias (see Fig. 3);
a bonding layer (underfill 40a) formed on the first side of the electronic body (Fig. 3) to cover the first conductors (see Fig. 3, underfill 40a covers conductors 31); and
an insulating layer (PM1) formed on the second side of the electronic body (Fig. 3) to cover the second conductors (see Fig. 3, PM1 covers vias of RDL1).
Lin does not specifically teach wherein a material of the bonding layer is different from a material of the encapsulation layer.  However, Lin2 teaches a similar package, in which the underfill (Lin2 Fig. 2B-C, underfill 310) between the bridge (Lin2 Fig. 2B-C, bridge 100) and the connected circuit layer (Lin2 layer 240A) covers associated interconnects (Lin2 interconnects 140) and is a different material from the encapsulation layer (Lin Fig. 2B-C, paragraph [0026], [0028], [0029]; encapsulant 320 is a different material than underfill 310).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the underfill could have been a different material because forming the underfill separately of a different material ensures that the underfill completely fills under the bridge without leaving gaps.

Regarding claim 2, Lin teaches the electronic package of claim 1, wherein the base of the electronic body is a silicon material (paragraph [0030]).

Regarding claim 3, Lin teaches the electronic package of claim 1, wherein the first conductors are metal pillars or solder materials (see paragraph [0029]).

Regarding claim 4, Lin teaches the electronic package of claim 1, further comprising auxiliary conductors (pads 27) formed on the first conductors (Fig. 3) of the electronic structure and covered by the bonding layer (see Fig. 3, pads 27 covered by underfill 40a).

Regarding claim 5, Lin teaches the electronic package of claim 1, wherein the first conductors are exposed from the bonding layer (see embodiment of Fig. 4, conductors 31 extend beyond underfill 40a).

Regarding claim 6, Lin teaches the electronic package of claim 1, wherein ends of the conductive pillars, the insulating layer or the second conductors are exposed from the second surface of the encapsulation layer (see Fig. 3, ends of pillars 30 are exposed from second surface adjacent PM1).

Regarding claim 7, Lin teaches the electronic package of claim 1, further comprising a circuit structure (circuit structure made up of 14/15/16/17) formed on the first surface of the encapsulation layer (surface adjacent layer 25) and electrically connected with the plurality of conductive pillars and the electronic structure (see Fig. 3).

Regarding claim 8, Lin teaches the electronic package of claim 1, further comprising a circuit structure (RDL1) formed on the second surface of the encapsulation layer (see Fig. 3, when second surface is surface adjacent to ;layer RDL1) and electrically connected with the plurality of conductive pillars and the electronic structure (see Fig. 3).

Regarding claim 9, Lin teaches the electronic package of claim 1, further comprising a plurality of conductive components (pads 28) formed on the first surface of the encapsulation layer (see Fig. 3, when first surface is adjacent to layer 25) and electrically connected with the conductive pillars and/or the first conductors (see Fig. 3, connected to pillars 30).

Regarding claim 10, Lin teaches the electronic package of claim 1, further comprising an electronic component (13) attached onto the second surface of the encapsulation layer (Fig. 3, when second surface is adjacent layer 25) and electrically connected with the second conductors and/or the conductive pillars (see Fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liff et al. (U.S. Publication No. 2020/0098692) in view of Lin and Lin2.
Regarding claim 1, Liff teaches an electronic package, comprising:
an encapsulation layer (Fig. 7B, encapsulant not specifically labeled) having a first surface (bottom surface) and a second surface opposite to each other (top surface);
a plurality of conductive pillars (pillars 151) embedded in the encapsulation layer (see Fig. 7B); and
an electronic structure (bridge 104) embedded in the encapsulation layer (Fig. 7B) and including:
an electronic body (bridge 104) having a first side (bottom surface) and a second side (top surface) opposite to each other (Fig. 7B), and including a base (substrate portion, not specifically labeled) and a circuit portion (circuit layer 122) formed on the base (Fig. 7B), wherein the second side is defined by the base (see Fig. 7B), and the first side is defined by the circuit portion (see Fig. 7B), and the base includes a plurality of conductive vias (not specifically labeled, but see Fig. 7B and paragraph [0030]) electrically connected to the circuit portion (see Fig. 7B) and exposed from the second side (see Fig. 7B);
a plurality of first conductors (150) formed on the first side of the electronic body (see Fig. 3) to electrically connect with the circuit portion (Fig. 7B);
a plurality of second conductors (130) formed on the second side of the electronic body (Fig. 7B) to electrically connect with the conductive vias (see Fig. 7B);
a bonding layer (underfill) formed on the first side of the electronic body (Fig. 7B) to cover the first conductors (see paragraph [0042], conductors 150 can be covered by a separate underfill material).
Liff does not specifically teach an insulating layer formed on the second side of the electronic body to cover the second conductors.  However, Lin teaches a similar package in which an insulating layer (Fig. 3, layer 25) is formed between a bridge (36) and the chips (13), and covers the conductors (27 in Fig. 3, 31 in Fig. 4) therebetween.  It would have been obvious to a person of skill in the art at the time of the effective filing date that an insulating layer could have been formed as taught by Lin because Lin teaches that the separation of the bridge encapsulant and the chip encapsulant by a dielectric layer allows for fine tuning of the coefficients of thermal expansion of the two, reducing stress on the device and chance of delamination/cracking (see paragraphs [0022] and [0041]).
Liff in view of Lin does not specifically teach wherein a material of the bonding layer is different from a material of the encapsulation layer.  However, Lin2 teaches a similar package, in which the underfill (Lin2 Fig. 2B-C, underfill 310) between the bridge (Lin2 Fig. 2B-C, bridge 100) and the connected circuit layer (Lin2 layer 240A) covers associated interconnects (Lin2 interconnects 140) and is a different material from the encapsulation layer (Lin Fig. 2B-C, paragraph [0026], [0028], [0029]; encapsulant 320 is a different material than underfill 310).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the underfill could have been a different material because forming the underfill separately of a different material ensures that the underfill completely fills under the bridge without leaving gaps.


Regarding claim 11, Liff in view of Lin and Lin2 teaches the electronic package of claim 1, further comprising a plurality of electronic components (Liff Fig. 7B, chips 14; Lin Fig. 3, chips 13) attached onto the second surface of the encapsulation layer (Liff Fig. 7B, top surface), wherein at least two of the plurality of electronic components are electrically connected to the second conductors (see Liff Fig. 7B, chips 114-2, 114-4 and 114-6 connected to second conductors 130), such that the electronic structure acts as an electrical bridge component between the at least two electronic components (see Fig. 7B).


Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816  

/SELIM U AHMED/Primary Examiner, Art Unit 2896